Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant application
Patent 10447367
1. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive a configuration of a physical uplink control channel (PUCCH) group comprising: a first secondary cell with a secondary PUCCH; and a second secondary cell; receive, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell; and stop, in response to the deactivation of the first secondary cell, transmission of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe.
1. A method comprising: receiving, by a wireless device from a base station, at least one message comprising configuration parameters of a plurality of cells, the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH transmitted to the base station; and a secondary PUCCH group comprising a PUCCH secondary cell with a secondary PUCCH transmitted to the base station; receiving, in a first subframe, a media access control (MAC) command indicating deactivation of the PUCCH secondary cell; and stopping, in response to the deactivation of the PUCCH secondary cell, transmission of channel state information for a first secondary cell in the secondary PUCCH group in a second subframe that is eight subframes after the first subframe, wherein the first secondary cell is different from the PUCCH secondary cell and the stopping does not occur before the second subframe.
3. The wireless device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
2. The method of claim 1, further comprising stopping a deactivation timer associated with the first secondary cell on or before the second subframe that is eight subframes after the first subframe.
5. The wireless device of claim 1, wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter.
3. The method of claim 1, wherein the at least one message comprises a plurality of dedicated parameters comprising a deactivation timer parameter.

4. The method of claim 1, wherein the MAC command comprises a bitmap.
4, The wireless device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
5. The method of claim 1, further comprising stopping a monitoring of a downlink control channel of the first secondary cell on or before the second subframe that is eight subframes after the first subframe.
. The wireless device of claim 1, wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell.
6. The method of claim 1, wherein the MAC command further indicates a deactivation of the first secondary cell.
7. The wireless device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop uplink transmission on the second secondary cell before stopping uplink transmission on the first secondary cell.
7. The method of claim 1, further comprising stopping uplink transmission on the first secondary cell before stopping uplink transmission on the PUCCH secondary cell.
8. A method comprising:

transmitting, by a base station to a wireless device, a configuration of a physical uplink control channel (PUCCH) group comprising: a first secondary cell with a secondary PUCCH; and a second secondary cell; transmitting, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell; and stopping, in response to the deactivation of the first secondary cell, reception of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe.
8. A method comprising: receiving, by a wireless device from a base station, at least one message comprising configuration parameters of a plurality of cells, the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH transmitted to the base station; and a secondary PUCCH group comprising a PUCCH secondary cell with a secondary PUCCH transmitted to the base station; receiving, in a first subframe, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell; stopping uplink transmission via the PUCCH secondary cell on, and not before, a second subframe that is eight subframes after the first subframe; and stopping uplink transmission via the first secondary cell before the second subframe that is eight subframes after the first subframe.
10. The method of claim 8, further comprising stopping transmission of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
9. The method of claim 8, further comprising stopping a deactivation timer associated with the first secondary cell on or before the second subframe that is eight subframes after the first subframe.
12. The method of claim 8, wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter.
10. The method of claim 8, wherein the at least one message comprises a plurality of dedicated parameters comprising a deactivation timer parameter.
13. The method of claim 8, wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell.
11. The method of claim 8, wherein the MAC command comprises a bitmap.
14. The method of claim 8, further comprising stopping uplink reception, from the wireless device, on the second secondary cell before stopping uplink reception, from the wireless device, on the first secondary cell.
12. The method of claim 8, further comprising stopping a monitoring of a downlink control channel of the first secondary cell on or before the second subframe that is eight subframes after the first subframe.

13. The method of claim 8, wherein a deactivation timer of the PUCCH secondary cell is disabled.
15. A base station comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: 
transmit, to a wireless device, a configuration of a physical uplink control channel (PUCCH) group comprising: a first secondary cell with a secondary PUCCH; and a second secondary cell; transmit, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell; and stop, in response to the deactivation of the first secondary cell, reception of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe.
14. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station, at least one message comprising configuration parameters of a plurality of cells, the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH transmitted to the base station; and a secondary PUCCH group comprising a PUCCH secondary cell with a secondary PUCCH transmitted to the base station; receive, in a first subframe, a media access control (MAC) command indicating deactivation of the PUCCH secondary cell; and stop, in response to the deactivation of the PUCCH secondary cell, transmission of channel state information for a first secondary cell in the secondary PUCCH group in a second subframe that is eight subframes after the first subframe, wherein the first secondary cell is different from the PUCCH secondary cell and the stopping does not occur before the second subframe.
17. The base station of claim 15, wherein the instructions, when executed by the one or more processors, further cause the base station to stop transmission of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
15. The wireless device of claim 14, wherein the instructions, when executed, further cause the wireless device to stop a deactivation timer associated with the first secondary cell on or before the second subframe that is eight subframes after the first subframe.
19. The base station of claim 15, wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter.
16. The wireless device of claim 14, wherein the at least one message comprises a plurality of dedicated parameters comprising a deactivation timer parameter.

17. The wireless device of claim 14, wherein the MAC command comprises a bitmap.
18. The base station of claim 15, wherein the instructions, when executed by the one or more processors, further cause the base station to stop, for the wireless device, a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
18. The wireless device of claim 14, wherein the instructions, when executed, further cause the wireless device to stop monitoring a downlink control channel of the first secondary cell on or before the second subframe that is eight subframes after the first subframe.
20. The base station of claim 15, wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell.
19. The wireless device of claim 14, wherein the MAC command further indicates a deactivation of the first secondary cell.

20. The wireless device of claim 14, wherein the instructions, when executed, further cause the wireless device to stop uplink transmission via the first secondary cell before stopping uplink transmission via the PUCCH secondary cell.



Claims 1, 3-5,7, 8, 10,12-15, 17, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14-16, 18, 19 of U.S. Patent No. 10,447,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application embodies very element of the patented application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2016/0204905 A1) in view of Earnshaw et al. (U.S. Pub No. 2011/0269490 A1) in further view of Samsung Discussion on PHR triggering due to SCell activation August 2014.

1. Lee teaches a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive a configuration of a physical uplink control channel (PUCCH) group comprising: a first secondary cell with a secondary PUCCH; and a second secondary cell [par 0010, 0012, the method comprising: grouping a plurality of cells belonging to an enhanced-NodeB (eNB) to a first Physical Uplink Control Channel (PUCCH) group and a second PUCCH group, wherein each of the plurality of cells belongs to one of the first PUCCH group and the second PUCCH group; configuring a first cell with PUCCH resource in the first PUCCH group and a second cell with PUCCH resource in the second PUCCH group]; 
 	Lee fail to show receive, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell; and stop, in response to the deactivation of the first secondary cell, transmission of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe.
	In an analogous art Earnshaw show receive, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell [par 0074,  The bitmap information sent by the UE can also be used by the base station to validate that the UE has successfully received the carrier activation/deactivation command (i.e. MAC CE signaling) to activate and/or de-activate one or more carriers at the same time. For example, if the UE misses a carrier activation, then the base station will note from the CSI bitmap that no CSI information is being received for the newly activated carrier(s). Similarly, if the UE misses a carrier deactivation, then the base station will note from the CSI bitmap that CSI information is still being reported for the newly deactivated carrier(s)]; and stop, in response to the deactivation of the first secondary cell [par 0063, when the base station issues a carrier deactivation command, the base station can continue to decode the CSI values carried in the two information bit spaces (IBS.sub.A and IBS.sub.B) separately for some period of time to ensure that both information bit spaces are always carrying the same CSI value (i.e. CSI1). This would aid in confirming that the UE had properly received the carrier deactivation command and has stopped sending CSI for the deactivated carrier].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Earnshaw because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.
 	Lee and Earnshaw fail to show transmission of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe
 	In an analogous Samsung show transmission of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe [36.213 section 4.3]
 	At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.



2. Lee, Earnshaw, and Samsung  disclose the wireless device of claim 1, wherein to receive the configuration, the instructions, when executed by the one or more processors, further cause the wireless device to receive configurations of PUCCH groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH; and a secondary PUCCH group comprising the PUCCH group [Lee par 0010, wherein each of the plurality of cells belongs to one of the first PUCCH group and the second PUCCH group; configuring a first cell with PUCCH resource in the first PUCCH group and a second cell with PUCCH resource in the second PUCCH group];


3. Lee, Earnshaw, and Samsung illustrate the wireless device of claim 1, Lee and Earnshaw fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe [36.213 section 4.3].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


4, Lee, Earnshaw, and Samsung illustrates the wireless device of claim 1, Lee and Earnshaw fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe [36.213 section 4.3, page 3].
 	At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


5. Lee, Earnshaw, and Samsung demonstrate the wireless device of claim 1, wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter [par 0143, The network activates and deactivates the SCell(s) by sending the Activation/Deactivation MAC control element. Furthermore, the UE maintains a sCellDeactivationTimer timer per configured SCell and deactivates the associated SCell upon its expiry. The same initial timer value applies to each instance of the sCellDeactivationTimer]. 

6. Lee, Earnshaw, and Samsung the wireless device of claim 1, Lee and Samsung fail to show wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell.
 	In an analogous art Earnshaw show wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell[par 0074, The bitmap information sent by the UE can also be used by the base station to validate that the UE has successfully received the carrier activation/deactivation command (i.e. MAC CE signaling) to activate and/or de-activate one or more carriers at the same time. For example, if the UE misses a carrier activation, then the base station will note from the CSI bitmap that no CSI information is being received for the newly activated carrier(s). Similarly, if the UE misses a carrier deactivation, then the base station will note from the CSI bitmap that CSI information is still being reported for the newly deactivated carrier(s)];
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.


7. Lee, Earnshaw, and Samsung defines the wireless device of claim 1, Lee and Samsung wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop uplink transmission on the second secondary cell before stopping uplink transmission on the first secondary cell.
 	In an analogous art Earnshaw show wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop uplink transmission on the second secondary cell before stopping uplink transmission on the first secondary cell [par 0063, when the base station issues a carrier deactivation command, the base station can continue to decode the CSI values carried in the two information bit spaces (IBS.sub.A and IBS.sub.B) separately for some period of time to ensure that both information bit spaces are always carrying the same CSI value (i.e. CSI1). This would aid in confirming that the UE had properly received the carrier deactivation command and has stopped sending CSI for the deactivated carrier].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.


8. Lee conveys a method comprising: transmitting, by a base station to a wireless device, a configuration of a physical uplink control channel (PUCCH) group comprising: a first secondary cell with a secondary PUCCH; and a second secondary cell [par 0010, 0012, the method comprising: grouping a plurality of cells belonging to an enhanced-NodeB (eNB) to a first Physical Uplink Control Channel (PUCCH) group and a second PUCCH group, wherein each of the plurality of cells belongs to one of the first PUCCH group and the second PUCCH group; configuring a first cell with PUCCH resource in the first PUCCH group and a second cell with PUCCH resource in the second PUCCH group]; 
 	Lee fail to show transmitting, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell; and stopping, in response to the deactivation of the first secondary cell, reception of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe.
 	In an analogous Earnshaw show transmitting, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell[par 0074,  The bitmap information sent by the UE can also be used by the base station to validate that the UE has successfully received the carrier activation/deactivation command (i.e. MAC CE signaling) to activate and/or de-activate one or more carriers at the same time. For example, if the UE misses a carrier activation, then the base station will note from the CSI bitmap that no CSI information is being received for the newly activated carrier(s). Similarly, if the UE misses a carrier deactivation, then the base station will note from the CSI bitmap that CSI information is still being reported for the newly deactivated carrier(s)]; and stopping, in response to the deactivation of the first secondary cell [par 0063, when the base station issues a carrier deactivation command, the base station can continue to decode the CSI values carried in the two information bit spaces (IBS.sub.A and IBS.sub.B) separately for some period of time to ensure that both information bit spaces are always carrying the same CSI value (i.e. CSI1). This would aid in confirming that the UE had properly received the carrier deactivation command and has stopped sending CSI for the deactivated carrier].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.


9. Lee, Earnshaw, and Samsung provide the method of claim 8, wherein the transmitting the configuration comprises transmitting configurations of PUCCH groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH; and a secondary PUCCH group comprising the PUCCH group[par 0010, 0012, the method comprising: grouping a plurality of cells belonging to an enhanced-NodeB (eNB) to a first Physical Uplink Control Channel (PUCCH) group and a second PUCCH group, wherein each of the plurality of cells belongs to one of the first PUCCH group and the second PUCCH group; configuring a first cell with PUCCH resource in the first PUCCH group and a second cell with PUCCH resource in the second PUCCH group].


10. Lee, Earnshaw, and Samsung convey the method of claim 8,  Lee and Earnshaw fail to show further comprising stopping transmission of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show further comprising stopping transmission of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe [36.213 section 4.3}
 	At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


11. Lee, Earnshaw, and Samsung discloses the method of claim 8, Lee and Earnshaw fail to show further comprising stopping, for the wireless device, a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show further comprising stopping, for the wireless device, a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe[36.213 section 4.3, page 3].
 	At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


12. Lee, Earnshaw, and Samsung reveal the method of claim 8, wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter [Lee, par 0143, The network activates and deactivates the SCell(s) by sending the Activation/Deactivation MAC control element. Furthermore, the UE maintains a sCellDeactivationTimer timer per configured SCell and deactivates the associated SCell upon its expiry. The same initial timer value applies to each instance of the sCellDeactivationTimer]. 


13. Lee, Earnshaw, and Samsung the method of claim 8, Lee and Samsung fail to show wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell.
 	In an analogous art Earnshaw show wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell[par 0074, The bitmap information sent by the UE can also be used by the base station to validate that the UE has successfully received the carrier activation/deactivation command (i.e. MAC CE signaling) to activate and/or de-activate one or more carriers at the same time. For example, if the UE misses a carrier activation, then the base station will note from the CSI bitmap that no CSI information is being received for the newly activated carrier(s). Similarly, if the UE misses a carrier deactivation, then the base station will note from the CSI bitmap that CSI information is still being reported for the newly deactivated carrier(s)];
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.


14. Lee, Earnshaw, and Samsung provide the method of claim 8, Lee and Samsung fail to show further comprising stopping uplink reception, from the wireless device, on the second secondary cell before stopping uplink reception, from the wireless device, on the first secondary cell.
 	In an analogous art Earnshaw show further comprising stopping uplink reception, from the wireless device, on the second secondary cell before stopping uplink reception, from the wireless device, on the first secondary cell [par 0074, The bitmap information sent by the UE can also be used by the base station to validate that the UE has successfully received the carrier activation/deactivation command (i.e. MAC CE signaling) to activate and/or de-activate one or more carriers at the same time. For example, if the UE misses a carrier activation, then the base station will note from the CSI bitmap that no CSI information is being received for the newly activated carrier(s). Similarly, if the UE misses a carrier deactivation, then the base station will note from the CSI bitmap that CSI information is still being reported for the newly deactivated carrier(s)];
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.



15. Lee provides a base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit, to a wireless device, a configuration of a physical uplink control channel (PUCCH) group comprising: a first secondary cell with a secondary PUCCH[par 0010, 0012, the method comprising: grouping a plurality of cells belonging to an enhanced-NodeB (eNB) to a first Physical Uplink Control Channel (PUCCH) group and a second PUCCH group, wherein each of the plurality of cells belongs to one of the first PUCCH group and the second PUCCH group; configuring a first cell with PUCCH resource in the first PUCCH group and a second cell with PUCCH resource in the second PUCCH group]; 
 	Lee fail to show a second secondary cell; transmit, in a first subframe, a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell; and stop, in response to the deactivation of the first secondary cell, reception of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe.
 	In an analogous art Earnshaw show a second secondary cell; transmit, in a first subframe[par 0074,  The bitmap information sent by the UE can also be used by the base station to validate that the UE has successfully received the carrier activation/deactivation command (i.e. MAC CE signaling) to activate and/or de-activate one or more carriers at the same time. For example, if the UE misses a carrier activation, then the base station will note from the CSI bitmap that no CSI information is being received for the newly activated carrier(s). Similarly, if the UE misses a carrier deactivation, then the base station will note from the CSI bitmap that CSI information is still being reported for the newly deactivated carrier(s)], a media access control (MAC) command comprising a bitmap indicating deactivation of the first secondary cell[par 0063, when the base station issues a carrier deactivation command, the base station can continue to decode the CSI values carried in the two information bit spaces (IBS.sub.A and IBS.sub.B) separately for some period of time to ensure that both information bit spaces are always carrying the same CSI value (i.e. CSI1). This would aid in confirming that the UE had properly received the carrier deactivation command and has stopped sending CSI for the deactivated carrier].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Earnshaw because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.
 	Lee and Earnshaw fail to show stop, in response to the deactivation of the first secondary cell
 	In an analogous art Samsung show stop, in response to the deactivation of the first secondary cell[36.213 section 4.3]
 	At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.



16. Lee, Earnshaw, and Samsung creates the base station of claim 15, wherein to transmit the configuration, the instructions, when executed by the one or more processors, further cause the base station to transmit configurations of PUCCH groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH; and a secondary PUCCH group comprising the PUCCH group [par 0010, 0012, the method comprising: grouping a plurality of cells belonging to an enhanced-NodeB (eNB) to a first Physical Uplink Control Channel (PUCCH) group and a second PUCCH group, wherein each of the plurality of cells belongs to one of the first PUCCH group and the second PUCCH group; configuring a first cell with PUCCH resource in the first PUCCH group and a second cell with PUCCH resource in the second PUCCH group]; 


17. Lee, Earnshaw, and Samsung create the base station of claim 15, Lee and Earnshaw fail to show wherein the instructions, when executed by the one or more processors, further cause the base station to stop transmission of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show wherein the instructions, when executed by the one or more processors, further cause the base station to stop transmission of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe [36.213 section 4.3]
 	At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.



18. Lee, Earnshaw, and Samsung create the base station of claim 15, Lee and Earnshaw fail to show wherein the instructions, when executed by the one or more processors, further cause the base station to stop, for the wireless device, a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show wherein the instructions, when executed by the one or more processors, further cause the base station to stop, for the wireless device, a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe [36.213 section 4.3]
 	At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


19. Lee, Earnshaw, and Samsung defines the base station of claim 15, wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter [Lee, par 0143, The network activates and deactivates the SCell(s) by sending the Activation/Deactivation MAC control element. Furthermore, the UE maintains a sCellDeactivationTimer timer per configured SCell and deactivates the associated SCell upon its expiry. The same initial timer value applies to each instance of the sCellDeactivationTimer]. 


20. Lee, Earnshaw, and Samsung The base station of claim 15, Lee and Samsung fail to show wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell.
 	In an analogous art Earnshaw show wherein the bitmap, in the MAC command, further indicates a deactivation of the second secondary cell[par 0074, The bitmap information sent by the UE can also be used by the base station to validate that the UE has successfully received the carrier activation/deactivation command (i.e. MAC CE signaling) to activate and/or de-activate one or more carriers at the same time. For example, if the UE misses a carrier activation, then the base station will note from the CSI bitmap that no CSI information is being received for the newly activated carrier(s). Similarly, if the UE misses a carrier deactivation, then the base station will note from the CSI bitmap that CSI information is still being reported for the newly deactivated carrier(s)];
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Earnshaw, and Samsung because to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468